APPEAL OF W. R. JACQUES.Jacques v. CommissionerDocket No. 3277.United States Board of Tax Appeals5 B.T.A. 56; 1926 BTA LEXIS 1989; October 13, 1926, Decided *1989 Perry W. Shrader, Esq., and Edward J. Dillon, C.P.A., for the petitioner.  Briggs G. Simpich, Esq., for the Commissioner.  LANSDON *56  LANSDON: The Commissioner has asserted a deficiency in income tax for the year 1919 in the amount of $727.59.  The petitioner *57  alleges that the Commissioner erred in ascertaining the cost of a parcel of real estate acquired in 1916 and sold in 1919, and thereby erroneously increased his gross income for the taxable year.  FINDINGS OF FACT.  The petitioner is an individual residing in Kansas City, Mo., where he has been engaged in the real estate business since the year 1913.  Some time in the year 1916, acting for the owner, one Halsell, he sold a parcel of real estate located at Fourteenth and Main Streets, in Kansas City, Mo., for $302,000.  In lieu of cash commission for making such sale, he accepted a parcel of land adjacent to the tract sold, fronting on Fourteenth Street for 14 1/2 feet and 157 feet in depth.  Some time in 1919 he sold such land and received therefor the amount of $10,000.  In making his income-tax return for 1916, the petitioner did not include in his gross income any amount*1990  representing the value of the land received as commission for the Halsell sale, but in an amended return for the same year he acquiesced in a valuation of $2,500, determined by the revenue agent who checked his accounts and return, and he paid the Federal income tax thereon.  In making his income-tax return for 1919, the petitioner did not include any amount representing gain from the sale of the land in question.  Upon audit of such return, the Commission determined that the petitioner realized a profit of $7,500 from the sale of such land, which amount he added to the petitioner's gross income for the taxable year.  The value of the property at date of acquisition was $2,500.  Judgment will be entered for the Commissioner.